            Case 1:19-cr-10420-NMG Document 26 Filed 12/17/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                    )
                                            )
                                            )
       v.                                   )      Criminal No. 19-10420-NMG
                                            )
KATHLEEN NOFTLE,                            )
                                            )
                       Defendant            )

                JOINT MEMORANDUM FOR INITIAL STATUS REPORT

       The parties submit this joint memorandum addressing the issues set out in Local Rule

116.5(a).

       1.       Status of Automatic Discovery and Any Pending Discovery Request

       On December 13, 2019, the government produced automatic discovery as required under

the Local Rules. The government has also made available for the defendant’s review additional

electronic records.

       2.       The Timing of Any Additional Discovery to be Produced

       The government will make such further and pre-trial disclosures as are required by law.

       3.       The Timing of Any Additional Discovery Requests

       There are no pending discovery requests.

       4.       Protective Orders

       On December 12, 2019, the Court entered a protective order restricting the disclosure and

dissemination of the documents and information produced by the government to the defendant in

this case. See ECF No. 25.

       5.       The Timing of Pretrial Motions
              Case 1:19-cr-10420-NMG Document 26 Filed 12/17/19 Page 2 of 3



         It is premature to decide whether the defendant will file any pretrial motions under Fed.

R. Crim. P. 12(b).

         6.       The Timing of Expert Witness Disclosures

         The government agrees to provide any expert witness disclosures 30 days prior to trial.

The defendant agrees to provide any expert witness disclosures 21 days prior to trial.

         7.       Excludable Delay

         On November 15, 2019, the Court entered an order excluding the time as to defendant

Kathleen Noftle from November 5, 2019 until December 20, 2019 under 18 U.S.C.

§ 3161(h)(7)(A). See ECF No. 22.

         The parties jointly ask the Court to exclude the time from December 20, 2019 until the

date of the next status conference, under 18 U.S.C. § 3161(h)(7)(A), because the defendant has

needed the time, and continues to need the time, to review discovery in this case. The ends of

justice served by this exclusion outweigh the interests of the public and the defendant in a speedy

trial.

         8.       Interim Status Conference

         The parties ask the Court to schedule an interim status conference in 30 days.



                                                      Respectfully submitted,

                                                      ANDREW E. LELLING,
                                                      United States Attorney

                                               By:    /s/ William B. Brady
                                                      William B. Brady
                                                      Assistant U.S. Attorney




                                                  2
         Case 1:19-cr-10420-NMG Document 26 Filed 12/17/19 Page 3 of 3



KATHLEEN NOFTLE
By her attorney,

/s/ Jessica P. Thrall
Jessica P. Thrall, Esq.
Assistant Federal Defender
Federal Public Defender Office
51 Sleeper Street
5th Floor
Boston, MA 02210


Dated: December 17, 2019




                                       3
